Citation Nr: 1745508	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  07-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for the service-connected low back strain (lumbar spine disability), in excess of 20 percent for the period from December 14, 2004 to July 7, 2009, and in excess of 40 percent from July 7, 2009.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017). 

The Veteran, who is the appellant in this case, served on active duty from July 1959 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a higher 20 percent disability for the lumbar spine disability from December 14, 2004 (date of increased rating claim).  A June 2011 rating decision granted a higher 40 percent disability rating from July 6, 2009, thus creating a "staged" rating for different periods.  Although a higher disability ratings have been assigned for the lumbar spine disability for parts of the rating period on appeal, as reflected in the September 2005 and June 2011 rating decisions, the lumbar spine rating issue remains in appellate status because the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

 The Veteran testified at an April 2009 Decision Review Officer (DRO) hearing.  The hearing transcript has been associated with the claims file.  

In May 2010 and June 2012, the Board remanded the case for additional development.  In March 2016, the Board denied a higher rating than 20 percent for the lumbar spine disability for the period from December 14, 2004 to July 7, 2009, and a disability rating in excess of 40 percent for the period from July 7, 2009.  The Veteran appealed the March 2016 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2017 memorandum decision, the Court vacated and remanded the March 2016 Board decision to the extent that it denied a disability rating in excess of 20 percent for the lumbar spine disability for the period from December 14, 2004 to July 7, 2009, and in excess of 40 percent for the period from July 7, 2009.  

The March 2016 Board decision also denied higher rating for the service-connected respiratory disability; however, the Veteran did not appeal this part of the March 2016 Board decision to the Court; accordingly, the issue of higher rating for the service-connected respiratory disability is not before the Board on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for Lumbar Spine Disability

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).

Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements.  The Court explained that an examiner must do all that reasonably could be done in order to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court held in that case that the VA examination was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.  

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In the May 2017 memorandum decision, the Court held that the March 2016 Board decision did not adequately explain why the Veteran's functional loss did not warrant a higher schedular or extraschedular rating, and erred in relying on medical examinations that did not address the extent of the lumbar spine during a flare-up.  The May 2017 Court decision noted that the Board failed to explain why the Veteran's lay statements were inconsistent with the factors set out in 38 C.F.R. §§ 4.40 and 4.45 (2017), did not address the 38 C.F.R. §§ 4.40 and 4.45 factors in the context of the relevant Diagnostic Code, and did not explain whether the evidence was the equivalent of a higher disability rating, or whether it was necessary to obtain a medical examination that addressed these factors.  The May 2017 Court decision also held that the Board failed to address whether the Veteran's lay statements as to the severity of his condition warranted a referral for extrschedular consideration under 38 C.F.R. § 3.321(b)(1) (2017).  Finally, the May 2017 Court decision noted that, although the March 2016 Board decision observed that several medical examinations noted that the Veteran had flare-ups of the lumbar spine disability, the Board did not address whether the circumstances required an examination to be given during a flare-up.

In this case, the August 2005 VA examination report reflects that the Veteran reported flare-ups of the lumbar spine disability with any strenuous activity, stooping, bending, or lifting.  The June 2007 VA examination report shows that the Veteran reported daily flare-ups with any little activity.  The July 2009 VA examination report noted that the Veteran reported flare-ups with any strenuous activity, and the VA examiner opined that it would be mere speculation to estimate range of motion loss with a flare-up.  The October 2011 VA examination report noted that the Veteran had no flare-ups and that an opinion on the extent of any additional loss of motion with flare-ups is not applicable because the Veteran has constant pain.  Based on the foregoing, and in light of the Court's holding in the Sharp case, the Board finds that this matter should be remanded for further VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  If feasible, the examination should be scheduled during a flare-up of the lumbar spine disability.

The VA examiner should report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements.  Specifically, the examiner is requested to provide the following opinions: 

Based on the evidence of record for the period from December 14, 2004 to July 7, 2009, and after considering any additional limits on functional ability on repeated use or during flare-ups, did the lumbar spine disability result in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine? 

Based on the current examination, as well as the evidence of record for the period from to July 7, 2009, and after considering any additional limits on functional ability on repeated use or during flare-ups, does the lumbar spine disability result in unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine? 

If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion; however, the VA examiner should not provide as reason that at the time of the examination, the Veteran is not experiencing a flare-up or being observed after repeated use over time.

2. Thereafter, the AOJ should readjudicate the lumbar rating issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



